Citation Nr: 0008576	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation benefits for postoperative 
residuals, traumatic cyst, ulnar styloid with degenerative 
changes, and ulnar carpal impingement of the right wrist, 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).

2.  Entitlement to compensation benefits for bilateral 
rotator cuff disease as secondary to the disability of 
postoperative residuals, traumatic cyst, ulnar styloid with 
degenerative changes, and ulnar carpal impingement of the 
right wrist, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1947 to April 
1950.

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to compensation 
benefits for postoperative residuals of traumatic cyst , 
ulnar styloid with degenerative changes, and ulnar carpal 
impingement of the right wrist, pursuant to the criteria of 
38 U.S.C.A. § 1151.

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 1996, a transcript of which has been 
associated with the claims file.

The veteran was previously scheduled to present testimony 
before a Member of the Board of Veterans' Appeals in October 
1997; however, such hearing was canceled at the veteran's 
request.

The Board remanded the case to the RO for further development 
and adjudicative actions in October 1997.

In October 1999 the RO affirmed the denial of entitlement to 
compensation benefits for postoperative residuals, traumatic 
cyst, ulnar styloid with degenerative changes, and ulnar 
carpal impingement of the right wrist, pursuant to the 
criteria of 38 U.S.C.A. § 1151.

In February 2000 the RO denied entitlement to compensation 
benefits for bilateral rotator cuff disease as secondary to 
the disability of postoperative residuals, traumatic cyst, 
ulnar styloid with degenerative changes, ulnar carpal 
impingement of the right wrist.




In his March 2000 statement to the Board on the veteran's 
behalf, the representative advised that he was filing a 
notice of disagreement with the February 2000 RO rating 
decision.  When there has been an initial RO adjudication of 
a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995; Manlincon v. West, 12 Vet. App. 238 (1999).

However, the Board notes that in view of the fact that the 
veteran and his representative were properly notified of the 
denial, the representative timely filed a notice of 
disagreement with the denial and presented argument 
pertaining thereto, and especially in view of the Board's 
grant of the entire appeal, there is no need to remand the 
case to the RO for issuance of statement of case.


FINDING OF FACT

1.  The probative medical evidence of record shows competent 
medical opinion is to the effect that the veteran's 
accidental fall and consequent sustention of injury to the 
right wrist occasioned by a defective wheelchair issued by VA 
for treatment of the veteran aggravated his already existing 
right wrist disability.

2.  The probative medical evidence of record shows competent 
medical opinion is to the effect that bilateral rotator cuff 
disease was aggravated by the service-connected postoperative 
residuals, traumatic cyst, ulnar styloid with degenerative 
changes, and ulnar carpal impingement of the right wrist.




CONCLUSIONS OF LAW

1.  Compensation benefits for postoperative residuals, 
traumatic cyst, ulnar styloid with degenerative changes, and 
ulnar carpal impingement of the right wrist pursuant to the 
provisions of 38 U.S.C.A. § 1151 are warranted.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999);  38 C.F.R. § 3.358 (1999).

2.  Bilateral rotator cuff disease is proximately due to or 
the result of service-connected postoperative residuals, 
traumatic cyst, ulnar styloid with degenerative change, and 
ulnar carpal impingement of the right wrist on the basis of 
aggravation.  38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. 
§ 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Associated with the claims are VA inpatient and outpatient 
treatment reports including those dated from March 10, 1992 
to September 24, 1993.

The veteran was hospitalized by VA from March 10 to April 29, 
1992.  The hospital summary pertaining to that admission 
shows he reported with complaints of right lateral wrist pain 
secondary to trauma.  He underwent radiological evaluation 
which showed traumatic cyst versus fracture of the right 
ulnar styloid process.  He was placed in a soft splint.  He 
was involved in a physical therapy, kinesiotherapy and 
occupational therapy program, primarily focusing on strength 
and mobility, with transfer training and activities of daily 
living independence evaluation.  He underwent a wheelchair 
evaluation and a new lighter weight wheelchair was ordered 
for him during the hospital stay.  The discharge diagnoses 
included traumatic cyst versus fracture of the right ulnar 
styloid process.

On file is a summary of the veteran's treatment by VA dated 
in August 1994.  

"1.  This is in response to your request concerning 
Mr. [redacted] claim for service connection 
for injury to his right wrist which he alleges 
occurred during hospitalization at the Audie L. 
Murphy Veterans Hospital  (ALMMMVH) in March of 1992.

2.  Drs. WHW, Chief, Spinal Cord Injury Service, AAG, 
Chief, Radiology Service, and JDM, Staff Orthopedist, 
have reviewed Mr. [redacted] medical records.  Their 
findings are as follows:

a.  Mr. [redacted] is a 65-year old paraplegic male who 
underwent spinal surgery in 1958 and 1963 for a 
fractured vertebra.  He has a history of bilateral 
carpal tunnel syndrome and underwent a right carpal 
tunnel release on September 18, 1990.  On March 9, 
1992, he reported that while attempting to transfer 
from his bed to his wheelchair at home, he injured 
his right wrist.  During this transfer, the right arm 
of the wheelchair broke-off, causing him to strike 
his right hand and wrist on the foot rest of his 
wheelchair.  He experienced an onset of pain 
following this fall in his right upper extremity, 
especially to his right wrist.  He stated he was 
issued the wheelchair from our facility one year ago.

b.  Mr. [redacted] was admitted to the Spinal Cord 
Injury Unit (SCIU) on March 10, 1992, for a urology 
evaluation.  On Admission, he complained of pain and 
stiffness in both upper extremities and his neck.  
His symptoms appeared to be worse in his right upper 
extremity.  Mr. [redacted] was known to have arthritis 
and these complaints were felt to be secondary to 
this medical problem.  By April 6, 1992, his pain was 
now primarily involving the right wrist.  The wrist 
was noted to be tender on palpation and range-of-
motion but without edema.  On April 7, 1992, x-rays 
were taken which revealed a cystic formation on the 
trapezoid with minimal narrowing of the joint space 
between the radius and carpal bones.  His pain was 
treated with analgesics and the use of a splint.  

Mr. [redacted] was evaluated by orthopedics on April 23, 
1992, and was found to have a right ulnar styloid 
with lytic cyst and possible healing fracture.  The 
cyst was felt to probably be secondary to a traumatic 
injury.  A soft splint was applied to the wrist and 
he was discharged on April 29, 1992, from the SCIU to 
be followed in Orthopaedic Clinic.

c.  On July 21, 1992, Mr. [redacted] was readmitted to 
the SCIU for a scheduled sphincterotomy to manage his 
neurogenic bladder.  During this hospitalization, he 
had continuance of right wrist pain.  He had 
orthopaedic evaluations on August 12, August 21, and 
September 18, 1992.  A bone scan on August 26, 1992, 
and magnetic resonance imaging performed on August 
27, 1992, confirmed Mr. [redacted] had significant 
degenerative joint disease of the right wrist.  He 
was placed in an immobilization splint and was 
scheduled for an orthopaedic follow-up on November 6, 
1992.  However, in November, in light of his 
continued pain and decreased functional ability, the 
orthopaedic surgery staff decided to schedule patient 
for repair of his right wrist.  On December 16, 1992, 
Mr. [redacted] underwent right ulnocarpal resection, 
distal ulnar junction exploration, ulnar 
styloidectomy, and ulnar shortening with internal 
fixation.  There were no complications noted after 
surgery.

d.  Mr. [redacted] claims his condition was ignored 
initially, and therefore, resulted in added 
disability.  However, it is important to note that 
radiographs of both wrists reviewed from April 17, 
1992, one month after his reported injury, revealed 
cystic changes in the ulnar styloid.  These cystic 
changes could not have occurred in such a short time 
period.  This is indicative of a chronic condition 
that may have [been] aggravated by the fall and most 
likely were present for sometime prior to his injury.  
Mr. [redacted] claim of delay in diagnosis has no 
bearing on the final outcome as he would have 
subsequently undergone the same surgical treatment.

3.  Mr. [redacted] medical records will be forwarded 
by separate cover.  It was not necessary to initiate 
VA Form 10-2633, Report of Special Incident Involving 
a Beneficiary, on this case.

4.  Please contact Mrs. AM, Administrative Assistant, 
at...if additional information is required."

Associated with the claims file is the following May 1995 
letter from the veteran's attendant VA staff physician:

" I have followed [redacted] at the Spinal Cord 
Injury Center at Audie L. Murphy Memorial Veterans 
Hospital in San Antonio since September 1993.  Prior 
to my tenure at the SCIC, Mr. [redacted] suffered from a 
ligamentous injury to his right wrist with resultant 
chronic pain.  Conservative treatment failed; the 
Orthopaedics Service attempted surgical repair of his 
right wrist without significant relief of the pain.  
In addition, Mr. [redacted] complains of a lack of 
mobility in that wrist since surgery.

Since my coming to the SCIC approximately 18 months 
ago, I have followed Mr. [redacted] for bilateral 
rotator cuff disease.  The pain and symptoms have 
been progressive in nature and have effected (sic) 
his mobility and his ability to continue gainful 
employment without restrictions.  It is my opinion 
that his wrist impairment has contributed in some 
part to the impairment/disability that he experiences 
with his shoulders.  In an effort to "protect" his 
wrist, Mr. [redacted] causes his shoulders to accept 
more of the stress of the activities of his life as a 
thoracic paraplegic-propelling a wheelchair, 
transferring in and out of a wheelchair, etc.,-than 
they normally would.  This would result in an 
acceleration of the degenerative process of the 
shoulder girdle that we see in spinal cord injured 
patients."

In a July 1996 letter on file, a VA pharmacist advised that 
since the Spinal Cord Unit opened, the veteran had been in 
and out as an inpatient for various medical reasons.  As a 
pharmacist he had counseled the veteran on his medications 
and had discussed his medical problems with him.  In 1992, he 
had surgery on his right wrist, in which he was discharged 
the first time with a brace that looked like it could be 
removed.  He was readmitted for pain of the wrist and when he 
was discharged, the brace/cast looked to be of a more 
permanent type to restrict wrist and hand motion to a 
minimum.

In a March 1997 letter, the veteran's wife provided her 
personal knowledge and observations of his having fallen when 
he was transferring from his bed to his wheelchair.  She 
noted the fall was occasioned by the right arm of the 
wheelchair breaking away from the frame when the veteran put 
his weight on the arm to transfer to the chair.  In falling, 
he hit the outside of his wrist on the right foot rest.  She 
noted that in checking the chair, she could see that the weld 
on the frame that holds the arm bracket had broken loose and 
caused the fall.  After helping him back to bed and checking 
his wrist, she helped him back in the chair.  They went to 
the kitchen where she put ice on his wrist.

Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991); aff'd, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary compensation of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well 
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151); Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).



Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  



However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed approximately four 
years prior to October 1, 1997 (December 1993), the 
provisions of 38 U.S.C.A. § 1151 in effect from October 1, 
1997 forward are inapplicable to the claim.  See VAOPGCPREC 
40-97.

As to the claim for compensation benefits for postoperative 
residuals, traumatic cyst, ulnar styloid with degenerative 
changes, and ulnar carpal impingement of the right wrist 
pursuant to the provisions of 38 U.S.C.A. § 1151, the Board 
notes that under the law, in the context of this issue on 
appeal, where it is determined that there is disability 
resulting from VA treatment, compensation will be payable in 
the same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Right wrist disability

The facts in this case are relatively simple and not in 
dispute.  The service medical records document a prior 
history of a right wrist fracture in 1934.  They are 
otherwise negative for any evidence of right wrist 
symptomatology or treatment during service.  He was 
hospitalized by VA on March 10, 1992 with complaints of pain 
in the right wrist and shoulder.  According to his history, a 
history which has been conceded by the RO, he sustained 
injury to the right wrist the day before while transferring 
from his bed to his wheelchair at home.  The right wrist was 
placed in a splint and he received physical therapy, 
kinesiotherapy, and occupational therapy.  An April 1992 x-
ray disclosed cystic formation and degenerative changes of 
the wrist.  Traumatic ulnar styloid cyst and ulnar carpal 
impingement were subsequently diagnosed.  

In August 1994 a VA medical professional expressed his 
opinion as to the veteran's disability.  In this regard, he 
opined it was important to note that x-rays reviewed one 
month after his injury revealed cystic changes in the ulnar 
styloid which could not have occurred in such a short time 
period.  The examiner noted that this was a chronic condition 
which may have been aggravated.  

The record shows that the veteran required hospitalization 
the day after the accidental injury stemming directly from a 
defective wheelchair issued by the VA pursuant to his course 
of treatment.

The record is clear in showing that the veteran sustained an 
aggravation of an already existing medical condition in view 
of the need for inpatient care and the need of follow-up 
therapies variously classified.  The Board must consider that 
the veteran has described a worsening of pain in the right 
wrist after the March 1992 injury.  While clinical 
documentation is to the effect that there was some 
improvement after the treatment regimen, the veteran's 
contentions of ongoing or a worsening of a painful right 
wrist cannot be overlooked.  

For the foregoing reasons, the Board is of the opinion that 
while the evidentiary record is not entirely unequivocal as 
to aggravation of a preexisting right wrist condition as the 
result of injury sustained during the course of VA treatment, 
the evidentiary record in the aggregate shows a VA examiner 
has intimated aggravation of the right wrist disorder, and 
the record clearly shows a concerted effort to minimize 
increased symptomatology thereafter, despite any indications 
of some modicum of improvement.  Accordingly, the Board finds 
that any reasonable doubt existing in this case should be 
resolved in the veteran's favor, thereby warranting 
entitlement to compensation benefits for postoperative 
residuals of traumatic cyst ulnar styloid, degenerative 
changes, and ulnar carpal impingement of the right wrist 
pursuant to the provisions 38 U.S.C.A. § 1151.  

Bilateral rotator cuff disease

With respect to the claim of entitlement to compensation 
benefits for bilateral rotator cuff disease as secondary to 
the service-connected postoperative residuals, traumatic 
cyst, ulnar styloid with degenerative changes, and ulnar 
carpal impingement of the right wrist, the Board's review of 
the evidentiary record discloses there is support for a 
favorable determination.  A VA medical professional expressed 
an opinion as to any relationship in May 1995.  


The VA medical professional advised that the veteran had 
sustained a ligamentous injury to his right wrist with 
resultant chronic pain necessitating surgical repair of the 
right wrist without significant relief of his pain, in 
addition to lack of mobility.  The physician noted he had 
followed the veteran for bilateral rotator cuff disease.  

The pain and symptoms had been progressive in nature and had 
affected his mobility and ability to continue gainful 
employment without restrictions.  It was this VA examiner's 
opinion that the veteran's wrist impairment had contributed 
in some part to the impairment/disability that he experienced 
with his shoulders.  

In an effort to "protect" his wrist, the veteran caused his 
shoulders to accept more of the stress of the activities of 
his life as a thoracic paraplegic propelling a wheelchair, 
transferring in and out of a wheelchair, etc., than they 
normally would.  According to the VA examiner, this would 
result in an acceleration of the degenerative process of the 
shoulder girdle that was seen in spinal cord injured 
patients.

It is clear from the VA physician's opinion that the 
veteran's service-connected right wrist disability 
accelerated, caused to worsen, and/or aggravated his 
bilateral rotator cuff disease, thereby warranting 
entitlement to a grant of secondary service connection on the 
basis of aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).


ORDER

Entitlement to compensation benefits for postoperative 
residuals, traumatic cyst, ulnar styloid with degenerative 
changes, and ulnar carpal impingement of the right wrist, 
pursuant to the criteria of 38 U.S.C.A. § 1151, is granted.


Entitlement to compensation benefits for bilateral rotator 
cuff disease as secondary to service-connected postoperative 
residuals, traumatic cyst, ulnar styloid with degenerative 
changes, and ulnar impingement of the right wrist, pursuant 
to the criteria of 38 U.S.C.A. § 1151, is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


